DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          CYNTHIA J. RENNICK and MANSON H. RENNICK,
                          Appellants,

                                     v.

  WILMINGTON SAVINGS FUND SOCIETY, FSB, d/b/a CHRISTIANA
   TRUST, not individually, but as trustee for PRETIUM MORTGAGE
                       ACQUISITION TRUST,
                               Appellee.

                              No. 4D17-2538

                              [April 25, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Lisa    S.   Small,     Judge;   L.T.    Case     No.
502011CA016893XXXXMB.

  Peter Ticktin, Brittani S. Gross and Kendrick Almaguer of The Ticktin
Law Group, Deerfield Beach, for appellants.

  Richard S. McIver of Kass Shuler, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and LEVINE, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.